 In the Matter Of COVINGTON WEAVING COMPANY, A DIVISION OF BUR-LINGTONMILLS CORPORATIONandTExTmEWORKERS UNION OFAMERICA, LOCAL UNION No. 330Case No. 0-1879.Decided August 13, 1941Jurisdiction:rayon weaving industry.Unfair LaborPracticesInterference, Restraint, and Coercion:interfering with Board election by inter-rogating employees prior to scheduled hearing in representation proceeding con-cerning their union affiliation.Remedial Orders:employer ordered to cease and desist questioning employees.Mr. Herbert 0. Eby,for the Board.Mr. D. E. Hudgins, Mr. Norman BorenandMr. Stephen L. Upson,of Greensboro, N. C., andMr. R. B. Stephenson,of Covington, Va.,for the respondent.Mr. George E. Moorhouse,of Covington, Va., for the Union.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge filed on April 1, 1941,1 by TextileWorkers Union of America, Local Union No. 330, herein called theUnion, the National Labor Relations Board, herein called the Board,byWilliam M. Aicher, the Regional Director for the Fifth Region(Baltimore,Maryland), issued its complaint, dated April 2, 1941,against Covington Weaving Company, a division of Burlington MillsCorporation, Covington, Virginia, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint,accom-panied by notices of hearing, were duly served upon the Union andthe respondent.1The original charge was filed on February18, 1941, andthe first amended charge onFebruary 27, 1941.34 N L. R. B., No 29.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged insubstance that the respondent, by its officers and agents at its Coving-ton,Virginia, plant, on February 12, 1941, interviewed most of itsemployees during working hours and interrogated them concerningtheir union affiliations and activities for the purpose 'of intimidatingand coercing them and "for the prevention of the proper inquiry bythe Board into the question of representation which was to take placeon February 13, 1941." It alleged that by this and other acts the re-spondent interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.On April 11, 1941, the respondent filed its answer, admitting thatthe respondent, by its attorney, interviewed its employees substan-tially in the manner charged in the complaint, but denying that itspurpose in so doing was to intimidate or coerce them.The answeralso alleged that the interviews were held only for the purpose ofobtaining information and evidence incident to the respondent'spreparation for a representation hearing to be held on February 13.Pursuant to notice, a hearing was held on April 17, 1941, atCovington, Virginia, before Horace A. Ruckel, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and the Union by a repre-sentative; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At theconclusion of the Board's case, and again at the close of the hearing,counsel for respondent moved to dismiss the complaint.The, TrialExaminerreserved decision on these motions, which he denied inhis Intermediate Report.For reasons hereinafter appearing, thisruling is hereby affirmed.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On May 15, 1941, the Trial Examiner filed his Intermediate Re-port, copies of which were served upon all the parties, in which hefound that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist from its unfair laborpractices and post notices in its plant.Exceptions to the Inter-mediate Report were thereafter filed by the respondent.Pursuant to notice and at the request of the respondent, a hearingwas held before the Board at Washington, D. C., on July 1, 1941,for the purposes of. oral argument.The respondent was representedby counsel and participated in the argument.The Board has con-sidered the exceptions to the Intermediate Report and the arguments COVINGTON WEAVING COMPANY189advanced before the Board, and, in so far as the exceptions areinconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCovingtonWeaving Company is a division of Burlington MillsCorporation, a Delaware corporation having its executive office andprincipal place of business at Greensboro, North Carolina, and isengaged in the business of weaving rayon yarn into cloth at itsplant in Covington, Virginia.The respondent annually purchases rawmaterials, consisting principally of rayon yarn, valued at approxi-mately $300,000, of which morel than 50 per cent is received frompoints outside the State of Virginia.The respondent annuallyproduces finished products valued at approximately $1,000,000, mostof which is shipped to destinations outside the State of Virginia.The respondent concedes that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America, Local Union No. 330, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESInterference, restraint, and coercionOn February 12, 1941, the day before a scheduled hearing was heldin a representation proceeding involving the- same parties,2 the re-spondent summoned substantially all its 249 non-supervisory em-ployees, in groups of four or five, to its front office where therespondent's attorney,. D. E. 'Hudgins orally propounded to themquestions based on the following questionnaire which had beenprepared:1.What is yourname?------------------------------------------Address?,----------------------------------------------------2.Have you ever become a member of Textile Workers Union ofAmerica, Local 330, Covington, Virginia?_____________________3.'If so, did you sign a union membership card?___________________On what date?-----------------------------------------------2After a hearing on February, 13, 1941, the Board on May 21, 1941, issued a Decisionand Direction of Electionin theMatterof Covington Weaving CompanyandTextileWork-ers of America, Local Union No. no,Covington,Va, 31 N. L. R B. 1145. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. If you have ever been a member or signed a card, are you nowa member?------------------------------------------------Do you hereby declare that you repudiate your membership oraffirm it?--------------------------------------------------5.Do you now favor the union as the exclusive collective bargain-ing representative for all of the employees of the CovingtonWeaving Company?-----------------------------------------At the same time Hudgins told the employees that the purpose ofthe interrogation was to obtain evidence in connection with the pend-ing representation proceeding, mentioned above; that their answers tothe questions would not affect their tenure of employment; that theyhad a right to belong to whatever labor organization they wished;and that they need not answer his questions if they did not wish to doso.Many of the employees accordingly refused to give their names orto answer any questions.3Hudgins tabulated the results of his inter-views, and classified the respondent's employees into three groups :(1) those definitely in favor of the Union, (2) those definitely opposedto the Union, and (3) those who were uncertain.He communicatedthis information to Odell Roberson, the respondent's plant superin-tendent, sometime after February 13, with "instructions" not to usethe information "for any purpose other than as a record to indicate... that the Union did not represent a majority of the employees andhe [Roberson] therefore was not required to bargain collectivelywith it."The respondent's contention that it questioned its employees for thesole purpose of preparing for the representation hearing the followingday, is set forth in the testimony of Hudgins :Q. (By Mr. Eby) May I ask you, Mr. Hudgins, whether or notunder Section 9 (c) of the Act, with which I take it you arefamiliar, it is your understanding that a question cannot affect com-merce unless the petitioning union shows it has a majority in theappropriate unit?A. in answer to that and. also in answer to the observations ofthe Trial Examiner I say that on that point my view is that ifrespondent should introduce evidence of substantial and probativevalue that a majority at that time, at the time of the hearing, didnot favor the union, and if that evidence was accepted and thatcontention of the respondent was found to be a fact by the Boardas a fact-finding body, that no question would. then exist andtherefore no, election or certification would be proper.8 Edna Long, a union member, testified that she told Hudgins that she would not answerany questions because she was afraid she might be discharged. COVINGTON WEAVING COMPANY191TRIAL EXAMINER Ruc$EL : . . . But the elections which followare secret elections in which the employees have a right to casttheir ballot to determine whether or not they want a particularunion to represent them.A. My view is that the election would not follow if the Boardfound as a fact the majority then did not wish to be representedby the union; and it is not a complete and plenary hearing unlessthat point-is open for evidence as well as all other points, as, forexample, the jurisdictional facts and the appropriate unit.The respondent's contention does not justify its activities.4Whilethe respondent is entitled to use all reasonable means to obtain mate-rial and relevant evidence to meet the issue raised in a representationproceeding,' it may not under any circumstances engage in activityprohibited by the Act.The respondent by interrogating its em-ployees, as described above, obtained information concerning theirunion membership and general attitude toward union organization,thereby invading a field of union activity reserved by the Act to theemployees.In effect the respondent conducted an open election underits own auspices which necessarily destroyed to a large extent thesecrecy of the election subsequently ordered by the Board in the thenpending representation proceeding' and thus intimidated the em-ployees in the exercise of their choice of bargaining representatives.Clearly the respondent's conduct was in violation of the Act.7As theBoard said in theMalloncase,5where the employer questioned hisemployees as to their union membership under circumstances similarto those existing here :The Act requires that the Board settle questions concerningrepresentation, and provides that it may conduct an election by*The Boardtakes occasion to point outthat a petitionfor investigation and certificationof representativesfiled pursuant to Section 9 of the Actis a non-adversary proceeding, andthat the employer,as a, party thereto, is under no duty at a representation hearing toadduce evidenceconcerning a labor organization's claim of representation and may notwith impunity ferret outsuch evidencefor that purpose.To effectuate the policies of theAct, inquiry into such mattershas been exclusively delegated by the Congress to the Board,which hasand uses adequate administrative machinery for the ascertainment and determi-nation ofbargaining representatives.5CfMatter of F. W. Woolworth Company and F. W. Woolworth Company ofFranceandUnited Wholesale&Warehouse Employeesof New Yorlc,Local 65, United Retail&WholesaleEmployeesof America,25 N. L. R. B. 1362,enf'd as mod,F.W.Woolwoi'th Company!v.National Labor Relations Board(C. C. A. 2),decided July 2, 1941.6 Pursuantto Directionof Election issued In the representation proceeding,mentionedabove, an election by secret ballot among the employeesof the Companywas conducted bythe Boardon June 10, 1941, 33 N. L.R. B. 4287 SeeMatterof NormanH. Stone, Marvin N. Stone and Jerome H. Stone, Jr., doingbusi-ness asJ.H. Stone &SonsandInternational Printing Pressmen and Assistants'Union,Box and CartonLocal #415,33 N. L. R. B. 1014;Matter of New Era Die CompanyandInternational Association of Machinists Lodge 243 (A. F.of L.), 19 N.L. R. B. 227, enf'das mod.,National Labor Relations Boardv.New Era DieCo., 118 F. (2d) 500..8Matter of If. C. Mahon CompanyandSteelWorkers Organizing Committee,28 N. L-R. B 619. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot to this end.The purposes of such provisions,among others, are to prevent an employer from having to deter-mine such problems,especially by questioning his employees, andto allow individual employees to express their desires concerningrepresentation without disclosing them to their employer.Ma-bon's action thwarted the purposes of the Act.He knew that apetition had been filed with the Board and that the questionhe sought to resolve would be determined by the Board in ac-cordance with the purposes and provisions of the Act.[Italicsadded.]We find that the respondent, by questioning its employees onFebruary 12, 1941, as to their union membership, has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andstend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order the respondent to cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, Local Union No. 330, is alabor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act..3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act. COVINGTON WEAVING COMPANY193ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National ,Labor Relations Board hereby orders that the re-spondent, CovingtonWeaving Company, a division of BurlingtonMills Corporation, Covington, Virginia, its officers, agents, successors,and assigns, shall:1.Cease and desist from questioning its employees as to theirmembership or non-membership in Textile Workers Union of Amer-ica,Local Union No. 330, or any other labor organization among itsemployees, or in any other manner interfering with, restraining, andcoercoing its employees in the exercise of their right to self-organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post immediately, in conspicuous places, at its Covington,Virginia, plant, and maintain for a period of, at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraph 1 of this Order;(b)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.